Defendant was informed against by the county attorney of Cochise county for the crime of grand larceny. He was duly convicted before a jury and sentenced to serve a term in the state prison. From said judgment he has appealed. The record was filed in this court September 24th, 1926. There have been some four stipulations for an extension of the time in which appellant might file his opening brief, but, although the period granted by the last one has expired, he has done nothing more in support of his appeal. We have examined the record for fundamental error, and it appearing therefrom the proceedings were on their face regular, and that the evidence, although circumstantial, amply supports the verdict, the judgment is affirmed. *Page 152